     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )        CRIMINAL ACTION NO.
       v.                          )            2:07cr96-MHT
                                   )                (WO)
DEANDRE STOKES                     )


                                 ORDER

      Having considered the applicable factors under 18

U.S.C. § 3553(a), it is ORDERED that defendant DeAndre

Stokes’s petition for early termination of supervised

release     (Doc.    144)   is   denied.      While    the     court     is

impressed with his progress so far, defendant Stokes

has completed only about a fifth of his ten-year term

of    supervised     release.       Given     the     nature     of     his

offense,     which     involved    large     amounts     of      illegal

substances     and    firearms,     and     the     relatively        short

period of time he has been on supervised release, the

court agrees with the government and probation officer

that additional time on supervised release is needed to

provide adequate deterrence to criminal conduct and to

protect the public from further potential crimes of the
defendant.   See 18 U.S.C. § 3553(a)(1), (a)(2)(B), &

(a)(2)(C).      Also,        given   Stokes’s    placement     on

low-intensity supervision, the court understands that

continuing supervision should not pose a barrier to the

travel required for his career.             However, if Stokes

continues to do well on supervised release, the court

would be willing to consider a renewed petition for

early   termination     of     supervised    release   after    a

reasonable period of time.

    DONE, this the 12th day of July, 2021.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE
